Opinion by
Mb. Justice McCollum,
This is an action of ejectment brought to recover an undivided one seventh of a farm of 220 acres, situate in Buffalo township, Washington county, and the parties to it are sons of Samuel J. Crothers, who once owned the farm, and who died in July, 1889. The appellant claims title to one seventh of it as an heir of Samuel J. Crothers, and the appellee claims title to the whole of it under a deed from him executed and delivered about six months before his death. The appellant contends that, at the time of the execution of this deed, the grantor named therein had not sufficient mental capacity to make it, and that it was obtained from him by means of the fraud and undue influence of the grantee. But the fairness of the transaction and the capacity of the grantor to make the deed are established by the verdict of the jury, and, unless the court committed an error which contributed to this result, the judgment must be affirmed.
The specifications of error invite us to consider whether the appellant and his sister, Lizzie Crothers, are competent wit*205nesses in this issue to testify to matters occurring in the lifetime of their father, and whether the court erred in the instructions with reference to the burden of proof. The nature of the issue sufficiently appears in the foregoing statement of the claims of the contending parties, both of whom rely on and declare they have the title of their father, one by inheritance, and the other by grant. On its face the deed to Leman is regular and effectual to pass the title of the grantor; and it is, until overthrown by proof of his incapacity to make it, or of fraud practiced upon him by the grantee in obtaining it, a complete answer to this action. If it is inoperative by reason of the grantor’s want of capacity, or the grantee’s fraud, William is entitled, on the admitted facts in the case, to recover.
It is apparent, therefore, that the litigation involves a transaction to which Samuel J. Crothers and his son Leman were parties, and which his son William is now attempting to invalidate. Prima facie the interest of Samuel Crothers in the farm passed by his own formal and properly authenticated act to Leman, who is a party on the record, and whose title thus acquired is the subject in controversy. The interest of William, who is the opposite party on the record, is adverse to this title, and his contention involves a denial of the right of the deceased grantor to transmit it. Is he a competent witness to testify to matters which he alleges in avoidance of his father’s deed? An answer to this question is found in King v. Humphreys, 138 Pa. 310. In that case, as in this, the plaintiff claimed title by descent from his deceased father, and his sister, the defendant, claimed under a deed from him. It was alleged there, as it is here, that at the time of the execution of the deed the grantor had not sufficient mental capacity to make it, and that the grantee obtained it from him by fraud and undue influence. It was held that the plaintiff was not a competent witness to matters on which he relied to set aside the deed. We fail to discover error in the admission of Lizzie Crothers as a witness in support of the transaction which is assailed. She was not a party on the record, and she had no interest adverse to any right of the deceased grantor.
Were the instructions in relation to the burden of proof erroneous ? The learned judge declined to charge the jury that the power of attorney from Samuel J. Crothers to his son Le-*206man created a presumption that the deed was invalid, but he distinctly stated that the presence of any fact or circumstance which cast the slightest suspicion upon the transaction would, in view of the relation existing between the parties, require the appellee to prove that there was no taint of fraud or undue influence in it. We think this instruction was unobjectionable as an answer to the appellant’s first and second points, which in effect requested the court to hold that the relation, in itself, was sufficient to put upon the appellee the burden of showing that the transaction was fair and honest. In Worrall’s Ap., 110 Pa. 347, the rule on this subject was stated as follows: “ There is nothing in the relation of parent and child, or of other near relation, to preclude one from accepting a benefit from the other in the shape of a gift, or of a contract upon more advantageous terms than would have been granted to a stranger ; and the fact that such a gift had been conferred, or contract made, will not warrant an inference that it has been procured by undue influence. Unless there is something suspicious in the circumstances, or the nature and amount of the gift is such that it ought not to have been accepted even if freely tendered, the donee will not be called upon to show that the transaction is in all respects fair and honest, and in no respects tainted by fraud or undue influence.” In the case cited, it was held that the nature and amount of the gift, and the suspicious circumstances, taken in connection with the relation existing between the parties, cast upon the grantee the burden of showing the integrity of the transaction. We think that, in the case before us, if the appellant’s sole answer to the deed was the power of attorney from the grantor to the grantee, the court would not have been justified in directing a verdict for the plaintiff; and, if not, the burden of proof was not shifted by the production of that instrument.
The specifications of error are overruled, and the judgment is affirmed.
Cf. Darlington’s Est., 147 Pa. 624.